USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 1 of 8



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

CHASE CALDWELL,                            )
                                           )
               Plaintiff,                  )
                                           )
               v.                          )      No. 2:19 CV 116
                                           )
MICHAEL MALAVE, et al.,                    )
                                           )
               Defendants.                 )

                                  OPINION and ORDER

         This matter is before the court on defendants’ second motion to dismiss, or

alternatively, motion for summary judgment. (DE # 30.) For the reasons set forth below,

the motion will be denied.

I.       BACKGROUND

         A.    Factual History

         The following factual allegations are taken from plaintiff Chase Caldwell’s pro se

amended complaint (DE # 5) and are accepted as true for the purpose of resolving the

pending motion to dismiss. See Simpson v. Brown Cty., 860 F.3d 1001, 1009 (7th Cir.

2017).

         On March 21, 2019, plaintiff attended a hearing at the Porter County Superior

Court before Judge Roger Bradford. (DE # 5 at 1.) Judge Bradford ordered that plaintiff

be placed on a 72-hour emergency mental health detention. (Id. at 2.) Defendant Porter

County Sheriff Deputy Michael Malave seized plaintiff, escorted him outside, and

waited with him until defendant Porter County Sheriff Deputy Derek Cadwell arrived
USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 2 of 8



with a patrol vehicle. (Id. at 2, 5.) Officer Cadwell was given a copy of the 72-hour

detention order and plaintiff was placed in the patrol vehicle. (Id. at 5.)

       Officer Cadwell drove plaintiff to Porter Starke Services.1 (Id. at 6.) Plaintiff was

seen by the inpatient services director and, for reasons not clear on the face of the

complaint, was not admitted to the facility. (Id. at 7-8.) Instead, Officer Cadwell drove

plaintiff to the Porter County Jail. (Id. at 8.) There, plaintiff spoke to a Porter Starke

Services employee who observed and examined him. (Id. at 9.) Plaintiff believes that

after this examination a report was submitted to the Porter County Superior Court. (Id.)

Judge Bradford issued a second order, and plaintiff was released from detention on

March 22, 2019. (Id.)

       B.     Procedural History

       Plaintiff’s amended complaint alleges that defendants seized him without

probable cause and in violation his Fourth and Fourteenth Amendment rights. (Id. at

10.) He also claims that defendants’ actions violated the Indiana Constitution, Indiana

tort law, and the United States Criminal Code. (Id. at 11.)

       On February 21, 2020, this court granted in part, and denied in part, defendants’

first motion to dismiss. This court dismissed plaintiff’s claims under 18 U.S.C. § 242, the

Indiana Constitution, and any Indiana tort claims pursued against the defendants in

their individual capacities. (DE # 25.) However, this court denied defendants’ motion to



       1
      Porter Starke Services is presumably a mental health facility, though the
amended complaint does not say.

                                               2
USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 3 of 8



dismiss plaintiff’s claims under 42 U.S.C. § 1983. Defendants argued that they are

entitled to quasi-judicial immunity or qualified immunity. As explained in this court’s

order, both forms of immunity depend on the existence of a facially valid warrant, and

defendants did not attach Judge Bradford’s order to their motion to dismiss. (Id. at 4.)

This court also denied defendants’ motion to dismiss plaintiff’s Indiana tort claims.

Defendants argued that plaintiff failed to file a timely tort claims notice. (Id. at 8.)

However, it was not clear on the face of plaintiff’s complaint that he failed to file this

notice, and therefore dismissal at the pleading stage was not appropriate. (Id. at 9.)

       Defendants now take a second crack at dismissing plaintiff’s claims. Defendants

have attached to their present motion: Judge Bradford’s initial order; an affidavit stating

that the Porter County Sheriff’s Department never received a tort claims notice from

plaintiff; and a transportation document, signed by Officer Cadwell, indicating that

Judge Bradford had subsequently ordered that plaintiff be held at the Porter County

Jail. (DE ## 31-2 - 31-3.) This court may consider Judge Bradford’s initial order, without

converting the motion to dismiss into a motion for summary judgment, because

plaintiff refers to the order in his amended complaint and the order is central to his

claims. See Mueller v. Apple Leisure Corp., 880 F.3d 890, 895 (7th Cir. 2018) (documents

attached to a motion to dismiss are considered part of the pleadings if they are referred

to in the plaintiff’s complaint and are central to his claim); Fed. R. Civ. P. 10(c).

However, the same is not true of the other two exhibits attached to defendants’ motion.




                                               3
USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 4 of 8



       Defendants have styled their motion as a motion to dismiss, or in the alternative,

for summary judgment. However, defendants failed to comply with Local Rule 56-1,

which governs motions for summary judgment. Accordingly, the court will deny

defendants’ motion for summary judgment without prejudice and with leave to re-file.

The court will proceed to consider defendants’ motion to dismiss, taking into

consideration Judge Bradford’s initial order.

II.    LEGAL STANDARD

       Defendants move for dismissal pursuant to Federal Rule of Civil Procedure

12(b)(6), for failure to state a claim upon which relief may be granted. A judge

reviewing a complaint pursuant to Rule 12(b)(6) must construe the allegations in the

complaint in the light most favorable to the non-moving party, accept all well-pleaded

facts as true, and draw all reasonable inferences in favor of the non-movant. United

States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018).

       Under the liberal notice-pleading requirements of the Federal Rules of Civil

Procedure, the complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “While the federal

pleading standard is quite forgiving, . . . the complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ray v. City

of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A plaintiff must plead “factual content that allows the court to draw the




                                               4
USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 5 of 8



reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).

       To meet this standard, a complaint does not need detailed factual allegations, but

it must go beyond providing “labels and conclusions” and “be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. A complaint must give

“enough details about the subject-matter of the case to present a story that holds

together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Even if the truth of

the facts alleged appears doubtful, and recovery remote or unlikely, the court cannot

dismiss a complaint for failure to state a claim if, when the facts pleaded are taken as

true, a plaintiff has “nudged their claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570.

III.   DISCUSSION

       A.     42 U.S.C. § 1983

       In defendants’ second motion to dismiss, they again argue that they are immune

from plaintiff’s claims under § 1983, based on quasi-judicial immunity and/or qualified

immunity, because they were merely enforcing Judge Bradford’s detention order. Judge

Bradford’s order states in relevant part:

              The Court orders Respondent taken into custody by the Porter
       Country Sheriff and transported to the inpatient unit at Porter-Starke
       Services for a 72-hour emergency detention.

             The Court further orders Porter-Starke Services to evaluate
       Respondent regarding him being a danger to self or others or being
       gravely disabled. The Court further orders that Porter-Starke Services file


                                              5
USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 6 of 8



       with the Court a Report Following Emergency Detention within the time
       required by statute.

(DE # 31-1.)

       Application of quasi-judicial immunity is only appropriate where the plaintiff

challenges enforcement of a valid court order, not the manner in which it was enforced.

Compare Henry v. Farmer City State Bank, 808 F.2d 1228, 1239 (7th Cir. 1986) (“Non-

judicial officials whose official duties have an integral relationship with the judicial

process are entitled to absolute immunity for their quasi-judicial conduct.”) with

Richman v. Sheahan, 270 F.3d 430, 437 (7th Cir. 2001) (“The policies articulated in our

quasi-judicial immunity cases have less force when, as in this case, the challenged

conduct is the manner in which the judge’s order is carried out, and not conduct

specifically directed by a judge.”).

       A finding of qualified immunity is appropriate where: (1) the alleged conduct

violated the plaintiff’s constitutional rights, and (2) those rights were clearly established

at the time the violation occurred. Sherman v. Four Cty. Counseling Ctr., 987 F.2d 397, 401

(7th Cir. 1993). “[S]eizures made to effectuate an involuntary mental health

commitment are analyzed under the Fourth Amendment’s ‘probable cause’ standard.”

Fitzgerald v. Santoro, 707 F.3d 725, 732 (7th Cir. 2013); see also Villanova v. Abrams, 972

F.2d 792, 795 (7th Cir. 1992). “Probable cause exists ‘only if there are reasonable grounds

for believing that the person seized is subject to seizure under the governing legal

standard.’” Fitzgerald, 707 F.3d at 732 (quoting Villanova, 972 F.2d at 795). The governing



                                               6
USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 7 of 8



legal standard is the applicable state statute that authorizes mental health detentions.

Id.; Mucha v. Jackson, 786 F.3d 1064, 1066 (7th Cir. 2015). Indiana law permits a court to

order a law enforcement officer to transport an individual to the nearest appropriate

facility for a preliminary medical and psychological evaluation. Ind. Code § 12-26-4-1.5.

       While it is clear that defendants’ initial custody and transportation of plaintiff to

Porter-Starke Services was the type of administrative implementation of Judge

Bradford’s order that is entitled to quasi-judicial immunity, this does not dispose of

plaintiff’s entire claim. Plaintiff also takes issue with the fact that he was ultimately

transported to the Porter County Jail. This part of plaintiff’s claim takes issue with the

way in which Judge Bradford’s order was executed – not the conduct specifically

directed by the judge.

       Defendants repeatedly insist that Officer Cadwell followed Judge Bradford’s

order to the letter, and are therefore entitled to immunity. Yet, defendants entirely

ignore the fact that Judge Bradford ordered that plaintiff be taken to Porter-Starke

Services for commitment, Porter-Starke Services refused admittance, and instead

plaintiff was booked overnight at the local jail. There is no admissible evidence to

explain this deviation from Judge Bradford’s order, and therefore a determination on

the question of immunity cannot be made at this time. Defendants’ motion to dismiss

plaintiff’s § 1983 claims must be denied.




                                              7
USDC IN/ND case 2:19-cv-00116-JTM-JEM document 39 filed 12/17/20 page 8 of 8



       B.      Indiana Tort Claims

       Defendants also move to dismiss plaintiff’s claims brought pursuant to Indiana

tort law, on the basis that any such claim is barred because plaintiff failed to file a

timely tort claims notice in accordance with the Indiana Tort Claims Act (“ITCA”). Ind.

Code § 34-13-3-8. This court previously denied defendants’ motion to dismiss these

claims because plaintiff’s complaint does not contain facts regarding whether he did or

did not provide defendants with the appropriate notice under the ITCA.

       This time around, defendants have attached an affidavit addressing this issue to

their motion. However, as explained above, this court cannot consider the affidavit in

the context of defendants’ motion to dismiss, and will not consider defendants’ motion

for summary judgment. Accordingly, the court denies defendants’ motion to dismiss

plaintiff’s state law tort claims.

IV.    CONCLUSION

       For the foregoing reasons, the court DENIES without prejudice defendants’

motion to dismiss, or in the alternative, motion for summary judgment (DE # 30), with

leave to re-file.

                                           SO ORDERED.

       Date: December 17, 2020
                                            s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              8
